
	

114 HRES 227 IH: Condemning the murder of Boris Nemtsov, offering condolences to his family, friends, and colleagues, expressing solidarity with the people of Russia, and calling for an international investigation into this crime.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Engel (for himself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the murder of Boris Nemtsov, offering condolences to his family, friends, and
			 colleagues, expressing solidarity with the people of Russia, and calling
			 for an international investigation into this crime.
	
	
 Whereas, on February 27, 2015, Boris Nemtsov was shot multiple times by unknown assailants while walking across the Great Moskvoretsky Bridge in the shadow of Moscow’s St. Basil’s Cathedral and in full view of the Kremlin’s walls and security cameras;
 Whereas following the demise of the Soviet Union, Boris Nemtsov led a distinguished political career which included serving as Governor of the Nizhny Novgorod region, a legislator in both chambers of Russia’s Federal Assembly, First Deputy Prime Minister of Russia, and a prominent leader of Russia’s democratic opposition;
 Whereas since his accession to power in 1999, Vladimir Putin has systematically dismantled the democratic reforms of the 1990s, weakened governing institutions such as the Federal Assembly, established political control over investigatory and judicial organs, increasingly restricted independent media, repressed civil society organizations, and consolidated a corrupt and authoritarian ruling regime;
 Whereas Boris Nemtsov was a fearless, vocal, and high-profile critic of the increasing repression and corruption that has characterized Vladimir Putin’s rule;
 Whereas Vladimir Putin has publicly used the terms National Traitors and “Fifth Column” to describe Boris Nemtsov and other critics and has referred to Russia’s human rights activists and civil society leaders as “jackals” and “Judases” controlled by foreign powers;
 Whereas Boris Nemtsov had produced authoritative reports on high-level official corruption, including in the natural resources sector and the 2014 Sochi Winter Olympics and was reportedly planning to release a new report on the presence of Russian troops in eastern Ukraine;
 Whereas, on March 23, 2009, while running for mayor in Sochi, Boris Nemtsov was attacked by unknown assailants who threw ammonia in his face;
 Whereas in November 2010, Boris Nemtsov was attacked in Moscow’s international airport by members of a Kremlin-controlled youth group following his return from speaking at a commemoration in the United States Capitol of the death of Russian whistleblower Sergei Magnitsky at which he urged imposing targeted sanctions on high-ranking Kremlin officials for their complicity in large-scale corruption and human rights violations;
 Whereas in January 2011, Boris Nemtsov was jailed for taking part in a peaceful anti-Kremlin protest;
 Whereas in 2011 and 2012, Boris Nemtsov helped lead national protests against Vladimir Putin’s regime that resulted in the largest anti-government demonstrations since the collapse of the Soviet Union in 1991;
 Whereas, on June 13, 2013, Boris Nemtsov testified before a public hearing of the Committee on Foreign Relations of the United States Senate calling the Sergei Magnitsky Rule of Law Accountability Act “the most pro-Russian law in the history of any foreign parliament … if the U.S. wants to show solidarity with the Russian people, the best way to do it is to implement the Magnitsky Act”;
 Whereas Boris Nemtsov, even hours before his assassination, was planning a public protest against Putin’s regime for March 1, 2015;
 Whereas Putin has announced that he will personally take control of Russia’s official investigation into Nemtsov’s murder;
 Whereas the reaction of government-controlled media to Boris Nemtsov’s assassination has been to defame the victim and advance bizarre and offensive conspiracies, including that the United States may have been behind the murder;
 Whereas Kremlin spokesman Dmitry Peskov has publicly stated that Boris Nemtsov’s assassination was an anti-Kremlin provocation thereby sending a clear signal to investigatory authorities;
 Whereas the Investigative Committee of the Prosecutor General’s Office stated that the investigation was pursuing several possible motives, including “a provocation to destabilize the political situation in the country, where the figure of Nemtsov could have become a sort of sacrificial victim for those who stop at nothing to achieve their political goals”, as well as an assassination by “radical personalities” from Ukraine or Islamic extremists, among other highly implausible scenarios;
 Whereas in June 2012, Alexander Bastrykin, the head of Russia’s Investigative Committee drove Sergei Sokolov, a Russian journalist for Novaya Gazeta, the independent outlet that employed Anna Politkovskya and three other murdered journalists to a forest near Moscow where he threatened to behead, dismember, and then “investigate” his own murder of Sergei Sokolov;
 Whereas Boris Nemtsov publically advocated imposing Magnitsky Act sanctions on Alexander Bastrykin for his complicity in the cover up of Sergei Magnitsky’s false arrest, torture, and murder and for other violations of human rights;
 Whereas based on their past record, Russia’s authorities will not conduct an independent, credible, and public investigation into the circumstances leading to the murder of Boris Nemtsov;
 Whereas the United Nations has established guidelines for the establishment of Commissions of Inquiry to investigate extra-legal, arbitrary, and summary executions;
 Whereas Russia is a participating state of the Organization for Security and Co-operation in Europe (OSCE) and is bound by its commitments to democratic norms and fundamental freedoms;
 Whereas the Moscow Mechanism of OSCE provides the option of sending missions of experts to assist participating States in resolving particular questions or problems related to human rights in their investigations;
 Whereas OSCE’s 1991 Moscow Document declared that the “commitments undertaken in the field of the human dimension … are matters of direct and legitimate concern to all participating States and do not belong exclusively to the internal affairs of the State concerned”; and
 Whereas, on March 1, 2015, tens of thousands gathered in the streets of Moscow, in the largest public demonstration since those Nemtsov helped organize in 2011 and 2012, in order to mourn his death, exercising their right of free speech and peaceful assembly that he promoted and defended, and to call for justice following his murder: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the brutal and cowardly murder of Boris Nemtsov and the climate of fear, hatred, and impunity that surrounds this and other political murders in Russia;
 (2)offers condolences to the family, friends, and colleagues of Boris Nemstov as they mourn his death; (3)expresses solidarity with the people of Russia who are struggling against great odds to build a freer, more just, and prosperous future;
 (4)reaffirms the United States commitment to continue to support Russia’s democratic opposition; (5)calls on the President to make greater use of the Sergei Magnitsky Rule of Law Accountability Act;
 (6)calls on the participating States of the Organization for Security and Co-operation in Europe to invoke the Moscow Mechanism and conduct an international investigation into the circumstances that led to Boris Nemtsov’s murder; and
 (7)calls on the Government of Russia to establish a Commission of Inquiry consistent with United Nations guidelines and to cooperate fully with any international investigation or assessment of Boris Nemstov’s murder.
			
